Citation Nr: 0833300	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to an earlier effective date for the 
grant of entitlement to special monthly compensation under 
38 U.S.C. § 1114(r) (formerly 38 U.S.C. § 314(r)).


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, N. M., C. C.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to October 
1968.  The record shows while serving in Vietnam, he was hit 
by an enemy rocket, sustaining, among other disabilities, 
bilateral amputation of the arms near shoulder level.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska that declined to reopen the veteran's claim 
of entitlement to an effective date prior to July 30, 1980 
for the grant of entitlement to special monthly compensation 
(SMC) under 38 U.S.C. § 1114(r)(2), on the basis that new and 
material evidence had not been received.  The veteran filed a 
notice of disagreement with the decision.

In a September 2006 Decision Review Officer (DRO) decision, 
the RO reopened the veteran's claim on the basis that new and 
material evidence had been received, and granted the veteran 
an earlier effective date of September 26, 1979.  However, 
the veteran indicated that he was not satisfied with an 
effective date of September 26, 1979, and perfected an appeal 
to the Board.  Even though the RO found that new and material 
evidence had been submitted to reopen the claim, the Board 
must first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In April 2008, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.  In this 
regard, it is noted that, at the time of the hearing, the 
issue on appeal was characterized as involving an earlier 
effective date for SMC under 38 U.S.C. § 1114(r)(2).  
However, this provision of increased compensation for 
veterans requiring a higher level of care in addition to the 
need for regular aid and attendance did not become effective 
until October 1, 1978.  Consequently, the Board will also 
consider whether the veteran is entitled to SMC at the rate 
provided under 38 U.S.C. § 314(r) (now renumbered 38 U.S.C. 
§ 1114(r)) for the period prior to September 26, 1979.


FINDINGS OF FACT

1. The veteran has submitted new evidence that relates to an 
unestablished fact necessary to substantiate his claim of 
entitlement to an earlier effective date for the grant of 
entitlement to special monthly compensation under 38 U.S.C. 
§ 1114(r).

2. Prior to September 26, 1979, the veteran was not entitled 
to compensation authorized under either subsection (o) or at 
the maximum rate authorized under subsection (p) of 38 U.S.C. 
§ 314.  


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen a 
claim of entitlement to an earlier effective date for the 
grant of entitlement to special monthly compensation under 
38 U.S.C. § 1114(r) (formerly 38 U.S.C. § 314(r)).  38 
U.S.C.A. §§ 511(a), 5108, 7103(a), 7104 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100(a) (2008).

2. There is no legal basis for an effective date prior to 
September 26, 1979 for the grant of entitlement to special 
monthly compensation under 38 U.S.C. § 1114(r) (formerly 
38 U.S.C. § 314(r)).  38 U.S.C.A. §§ 314(k)-(r), 1114(r), 
5110(g) (West 1976 & Supp. 1979, 1982, 1991, 2002); 38 C.F.R. 
§§ 3.350, 3.352(b)(2) (1979, 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  With 
respect to the veteran's new and material evidence claim, 
given the favorable decision below, no discussion of the VCAA 
is required.  With respect to the veteran's earlier effective 
date claim, the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  
Therefore, the provisions of the VCAA have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also 73 Red. Reg. 23353-23356 (2008) (amending 
38 C.F.R. § 3.159(b) to provide that VA has no duty to 
provide section 5103 notice when, as a matter of law, 
entitlement to benefit claimed cannot be established).

II. New and Material Evidence

In a September 2005 decision, the Board granted the veteran 
an effective date of July 30, 1980 for special monthly 
compensation under 38 U.S.C. § 1114(r)(2), and that decision 
became final.  In its decision, the Board concluded that 
although the veteran contended that the effective date to be 
assigned should be the date that he was discharged from 
service, there was no indication in the record that the 
veteran filed a claim for this benefit prior to July 30, 
1980.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 
38 C.F.R. § 20.1100(a).  When a claim is disallowed by the 
Board, the claim may not be thereafter reopened and allowed, 
and claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b).

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Id.  Since a motion 
for reconsideration of the September 2005 Board decision has 
not been made, the issue now before the Board is whether the 
veteran has presented new and material sufficient to reopen 
his claim.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, the RO reopened the veteran's claim upon 
consideration of a Report of Contact with the RO dated 
September 26, 1979, in which the veteran expressed interest 
in obtaining aid and assistance for his disability.  This new 
evidence was construed as a claim for special monthly 
compensation under 38 U.S.C. § 1114(r) (then 38 U.S.C. 
§ 314(r)) prior to July 30, 1980, and therefore relates to an 
unestablished fact necessary to substantiate the veteran's 
earlier effective date claim.  The Board concurs with the 
RO's finding that the veteran has submitted new and material 
evidence to reopen a claim of entitlement to an effective 
date prior to July 30, 1980 for the grant of entitlement to 
special monthly compensation under 38 U.S.C. § 1114(r) (then 
38 U.S.C. § 314).




III. Earlier Effective Date

The veteran argues that he is entitled to an earlier 
effective date for the grant of entitlement to special 
monthly compensation under 38 U.S.C. § 1114(r).  Currently, 
the veteran is entitled to additional aid and attendance 
allowance under 38 U.S.C. § 1114(r)(2) and 38 C.F.R. 
§ 3.350(h), subject to the provisions of 38 C.F.R. 
§ 3.352(b)(2) on account of entitlement under 38 U.S.C. 
§ 1114(o) and being in need of regular aid and attendance 
and, in addition, on account of need for a higher level of 
care.  The effective date of entitlement to such additional 
aid and attendance allowance under 38 U.S.C. § 1114(r)(2) was 
September 26, 1979.  Such effective date, determined to be 
the date of claim, was granted by the RO based on a finding 
that the veteran had filed a still pending claim for these 
benefits at a date earlier than that found by the Board in 
its September 2005 decision.  

However, the claims file reveals a number of earlier 
communications from the veteran, or other evidence of record, 
which contain direct requests or informally raise a claim for 
SMC at the "r" rate then provided in 38 U.S.C. § 314.  Such 
include comments at the time of VA examination in January 
1969, the veteran's letters received in October 1969, a 
letter from Senator Carl T. Curtis in February 1971, a 1978 
RO hearing and March 1978 Report of Contact between the 
veteran and VA's then Acting Director of the Prosthetics 
Service.  Not until the May 30, 1980 statement of the case 
was the matter of entitlement to SMC under 38 U.S.C. § 314(r) 
specifically addressed.  Resolving any doubt in the veteran's 
favor, the Board finds that an unaddressed and pending claim 
for these benefits was raised as early as 1969.

At this point, it is observed that the Board previously 
entered decisions on this issue: in February 1981 the Board 
denied SMC at the "(r)(1)" rate, and in November 1998 
denied entitlement to an earlier effective date for the award 
of SMC benefits at the "(r)(2)" rate.  In view of the 
Board's favorable decision in September 2005, to grant an 
effective date of July 30, 1980, followed by RO action to 
grant an effective date of September 26, 1979, the Board's 
1981 and 2005 decisions have been effectively rendered moot 
and will not be discussed herein.

Turning to another matter, the favorable disposition by the 
Board in its September 2005 decision was based on a finding 
that the veteran's disabilities were so severe that they 
required that his spouse provide him assistance in the 
activities of daily living, under the regular supervision of 
a licensed health care professional.  It is uncontroverted 
that a requirement for such a level of care has existed since 
his separation from service.  However, it is important to 
note that, in reaching its decision, the Board did not 
discuss in depth the various liberalizing changes to 
38 U.S.C. §  314 (m)(n)(o)(p) and (r) which permitted the 
award to the veteran of SMC at the (r)(2) rate.  Nonetheless, 
these changes and their effective dates are central to the 
veteran's claim for an earlier effective date.  Where 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase is fixed in accordance with the facts found but may 
not be earlier than the effective date of the Act or 
administrative issue.  38 U.S.C.A. § 5110(g) (West 2002); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to August 6, 1991, 38 U.S.C. § 1114 had been codified 
at 38 U.S.C. § 314.  See renumbered § 1114 and amended Pub.L. 
No. 102-83, §§ 4(a)(3), (4), (b)(1), (2)(E), 5(a), (c)(1), 
105 Stat. 404-406 (1991).

Also, and as noted above, 38 U.S.C. § 314 subsections (r)(1) 
and (r)(2) were not in effect prior to October 1, 1978.  See 
Pub. L. No. 95-479 (1978).  However, prior to October 1, 
1978, a higher rate of monthly aid and attendance allowance 
was permitted under 38 U.S.C. § 314 subsection (r) for any 
veteran otherwise entitled to the compensation authorized 
under 38 U.S.C. § 314 subsection (o), or the maximum rate 
authorized under 38 U.S.C. § 314 subsection (p), who was in 
need of regular aid and attendance.  38 U.S.C.A. § 314 (r) 
(West 1964 & Supp. 1969).  Thus, for the period prior to 
October 1, 1978, entitlement to special monthly compensation 
under 38 U.S.C. § 314(r)(2) can not be granted.  Rather, for 
the period prior to October 1, 1978, the Board will consider 
entitlement to compensation under 38 U.S.C. § 314(r).

Furthermore, 38 U.S.C. § 314(r) changed in relevant part 
effective October 1, 1979.  Effective October 1, 1979, a 
veteran in need of regular aid and attendance is entitled to 
additional compensation for such aid and attendance if the 
veteran is otherwise entitled to compensation authorized 
under 38 U.S.C. § 314 subsection (o), at the maximum rate 
authorized under subsection (p), or at the intermediate rate 
authorized between the rates authorized under subsections (n) 
and (o) and at the rate authorized under subsection (k).  
Pub. L. No. 96-128, I §§ 101(a), 104, 105, 93 Stat. 982 
(1979) (codified as amended at 38 U.S.C.A. § 314 (r) (West 
1976 & Supp. 1979)).  However, prior to October 1, 1979, a 
veteran in need of regular aid and attendance was entitled to 
additional compensation for such aid and attendance only if 
the veteran was otherwise entitled to compensation authorized 
under subsection (o), or at the maximum rate authorized under 
subsection (p).  38 U.S.C.A. § 314 (r) (West 1976 & Supp. 
1977).  Thus, prior to October 1, 1979, a veteran was not 
entitled to additional compensation for aid and attendance if 
the veteran was otherwise entitled only to compensation 
authorized at the intermediate rate authorized between the 
rates authorized under subsections (n) and (o) and at the 
rate authorized under subsection (k).

As the veteran seeks an effective date earlier than September 
26, 1979, the relevant law and regulations pertaining to 
special monthly compensation under 38 U.S.C. § 314(r) are 
those that were in effect prior to October 1, 1979.  In this 
regard, it is noted that, as pertains to this case, and the 
veteran's disabilities, the law remained essentially 
unchanged (except as regards to rates of SMC) during the 
relevant period prior to October 1, 1979.  During this 
period, the law provided:

A veteran is entitled to monthly compensation under 
subsection (l) if the veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of both hands, or both feet, or of one hand and 
one foot, or is blind in both eyes, with 5/200 visual acuity 
or less, or is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 314(l).

A veteran is entitled to monthly compensation under 
subsection (m) if the veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of two extremities at a level, or with 
complications, preventing natural elbow or knee action with 
prosthesis in place, or suffers blindness in both eyes having 
only light perception, or suffers blindness in both eyes, 
rendering the veteran so helpless as to be in need of regular 
aid and attendance.  38 U.S.C.A. § 314(m).

A veteran is entitled to monthly compensation under 
subsection (n) if the veteran, as the result of service-
connected disability, has suffered the anatomical loss of two 
extremities so near the shoulder or hip as to prevent use of 
a prosthetic appliance or has suffered the anatomical loss of 
both eyes.  38 U.S.C.A. § 314(n).

A veteran is entitled to monthly compensation under 
subsection (o) if the veteran, as the result of service-
connected disability, has suffered disability under 
conditions which would entitle such veteran to two or more of 
the rates provided in one or more subsections (l) through 
(n), no condition being considered twice in the 
determination, or if the veteran had suffered bilateral 
deafness (and the hearing impairment in either one of both 
ears was service connected) rated at 60 per centum or more 
disabling and the veteran has also suffered service-connected 
total blindness with 5/200 visual acuity or less.  
38 U.S.C.A. § 314(o).

In considering combinations of disabilities under subsection 
(o), determinations must be based upon separate and distinct 
disabilities.  This requires, for example, that where a 
veteran who had suffered the loss or loss of use of two 
extremities is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on need resulting from pathology 
other than that of the extremities.  If the loss or loss of 
use of two extremities or being permanently bedridden renders 
the person helpless, increase is not in order on account of 
this helplessness.  Under no circumstances will the 
combination of "being permanently bedridden" and "being so 
helpless as to require regular aid and attendance" without 
separate and distinct anatomical loss, or loss of use, of two 
extremities, or blindness, be taken as entitlement to the 
maximum benefit.  The fact, however, that two separate and 
distinct entitling disabilities, such as anatomical loss or 
loss of use of both hands and both feet, result from a common 
etiological agent, for example one injury or rheumatoid 
arthritis, will not preclude maximum entitlement.  38 C.F.R. 
§ 3.350(e)(2) (1979). 

The Administrator is permitted to allow the next higher rate 
or an intermediate rate under subsection (p) in the event the 
veteran's service-connected disabilities exceed the 
requirements for any of the rates proscribed in the section, 
but in no event in excess of the rate authorized under 
subsection (o).  38 U.S.C.A. § 314(p).

In addition to the statutory rates payable under 38 U.S.C. 
§ 314 (l) through (n), additional single permanent disability 
or combinations of permanent disabilities independently 
ratable at 50 percent or more would afford entitlement to the 
next higher intermediate rate or if already entitled to an 
intermediate rate to the next higher statutory rate under 
38 U.S.C. § 314, but not above the subsection (o) rate.  The 
disability or disabilities independently ratable at 50 
percent or more must be separate and distinct and involve 
different anatomical segments or bodily systems from the 
conditions establishing entitlement under 38 U.S.C. § 314 (l) 
through (n) or other intermediate rate provisions.  38 C.F.R. 
§ 3.350(f)(3) (1979).

In addition to the statutory rates payable under 38 U.S.C. 
§ 314 (l) through (n), additional single permanent disability 
independently ratable at 100 percent apart from any 
consideration of individual unemployability would afford 
entitlement to the next higher statutory rate under 38 U.S.C. 
§ 314 or if already entitled to an intermediate rate to the 
next higher intermediate rate, but in no event higher than 
the rate for subsection (o).  The single permanent disability 
independently ratable at 100 percent is to be separate and 
distinct and involve different anatomical segments or bodily 
systems from the conditions establishing entitlement under 
38 U.S.C. § 314 (l) through (n) or other intermediate rate 
provisions.  38 C.F.R. § 3.350(f)(4) (1979).

By rating decision of February 1969, and effective in 
November 1968, the veteran's service connected disorder, 
bilateral amputation of the arms, above the elbows, was rated 
as 100 percent disabling; entitlement was established to SMC 
under 38 U.S.C. § 314(m) on account of anatomical loss of 
both upper extremities at levels or with complications 
preventing natural elbow action with prosthesis in place.  
Service connection for additional disabilities, to include 
limitation of motion of each shoulder, rated separately as 30 
percent disabling, and shell fragment wound scars of the 
neck, left ear, and left knee, hearing loss, otitis media, 
perforation of the tympanic membranes and non-specific 
urethritis, all rated at a noncompensable level, effective in 
November 1968, was granted by rating decision of March 1970.  
The veteran was thus found to be entitled to SMC under 
38 U.S.C. § 314(p) at the rate intermediate between 
subsection (m) and (n) on account of anatomical loss of both 
upper extremities at levels or with complications preventing 
natural elbow action with prosthesis in place, with 
additional disabilities (limitation of motion of both 
shoulders) independently ratable at 50 percent or more.

By rating decisions of June 1978 and January 1980, service 
connection was established for additional disabilities of 
neurosis, rated as 50 percent disabling and neuroma, right 
upper extremity stump, rated as 10 percent disabling, 
effective in April 1978.  In addition, the 30 percent ratings 
assigned to limitation of motion of each shoulder were 
reduced to a 20 percent level.  Such action did not warrant a 
change in the rate of SMC to which the veteran was entitled.  

Effective in October 1981, 38 U.S.C. § 314 was amended, in 
part, as follows: in subsection (m), by striking out "two 
extremities at a level, or with complications, preventing 
natural elbow or knee action with prosthesis" and inserting 
in lieu thereof "both hands, or of both legs at a level, or 
with complications, preventing natural knee action with 
prostheses in place, or of one arm and one leg at levels, or 
with complications, preventing natural elbow and knee action 
with prostheses"; in subsection (n), by striking out "of 
two extremities so near the shoulder or hip as to prevent the 
use of a prosthetic appliance" and inserting in lieu thereof 
"or loss of use of both arms at levels, or with 
complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances,"; and in subsection (o), by 
inserting "or if the veteran has suffered the anatomical 
loss of both arms so near the shoulder as to prevent the use 
of prosthetic appliances," after "less,".

To effectuate this change in the law, the RO, by rating 
decision of November 1981 found the veteran to be entitled to 
SMC under 38 U.S.C. § 314(p) at the rate intermediate between 
(n) and (o), effective October 1, 1981.  Subsequently, in 
view of the veteran's testimony at a hearing and other 
evidence of record, the RO, by rating decision of September 
1982 found that the veteran had no functional use of his left 
prosthesis and therefore warranted SMC for additional aid and 
attendance allowance under 38 U.S.C. § 314 at the (r) rate on 
the basis that he met the criteria for SMC under subsection 
(p) at the rate equal to (o) on account of anatomical loss of 
one upper extremity at a level or with complications 
preventing natural elbow action with anatomical loss of the 
other upper extremity so near the shoulder as to prevent the 
use of a prosthetic appliance with additional disabilities of 
neurosis, loss of motion of the right and left shoulders, and 
neuroma, independently ratable at 50 percent or more.  Such 
rating was made effective October 1, 1981.  

The Board concludes that there is no legal basis to award an 
effective date prior to September 26, 1979 for the grant of 
entitlement to special monthly compensation under 38 U.S.C. 
§ 314(r).  In short, such compensation under subsection (r) 
is not permissible under the law prior to September 26, 1979, 
because, prior to that date, the veteran was not entitled to 
compensation authorized under either subsection (o) or at the 
maximum rate authorized under subsection (p).

First, prior to September 26, 1979, the veteran was not 
entitled to monthly compensation under subsection (o).  The 
veteran did not meet the blindness or deafness requirements 
under that subsection.  Also, he did not suffer disability 
under conditions which would entitle him to two or more of 
the rates provided in subsections (l) through (n) of 
38 U.S.C. § 314.  He was not entitled to any rate of 
subsections (l) through (n) based on loss of use of a foot or 
lower extremity, or blindness or deafness.  Nor was he 
entitled to any rate of these subsections based on being 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance based on need resulting from the 
pathology other than that of the upper extremities.  Thus, 
pursuant to the provisions of 38 U.S.C. § 314(o) (West 1976 & 
Supp. 1977) and 38 C.F.R. § 3.350(e)(2) (1979), the veteran 
was not entitled to compensation authorized under subsection 
(o) of 38 U.S.C. § 314.

Second, the veteran was not entitled to the maximum rate 
authorized by subsection (p).  Prior to September 26, 1979 
the veteran was rated as entitled to special monthly 
compensation under subsection (p) at the rate intermediate 
between subsection (m) and subsection (n) on account of 
anatomical loss of both upper extremities at levels with 
complications preventing natural elbow action with prosthesis 
in place, with additional disabilities of limitation in both 
shoulders and neurosis independently ratable at 50 percent or 
more, effective November 6, 1968.  The veteran was not rated 
as entitled to monthly compensation under subsection (n) for 
anatomical loss of two extremities so near the shoulder or 
hip as to prevent use of a prosthetic appliance.

However, affording the veteran the benefit of the doubt, and 
assuming that his bilateral amputation of the arms above the 
elbows alone warranted monthly compensation under subsection 
(n) for anatomical loss of two extremities so near the 
shoulder as to prevent use of a prosthetic appliance, special 
monthly compensation under subsection (r) would still not be 
available under the law.  In that situation, even with the 
additional disabilities of limitation in both shoulders and 
neurosis independently ratable at 50 percent or more, the 
veteran would be entitled to special monthly compensation 
under subsection (p) at the rate intermediate between 
subsection (n) and subsection (o).  Thus, he would still not 
be entitled to the rate of monthly compensation under 
subsection (o), which is the maximum rate authorized under 
subsection (p).

The Board recognizes that, prior to September 26, 1979, an 
additional single permanent disability independently ratable 
at 100 percent would afford entitlement to the next higher 
statutory rate under 38 U.S.C. § 314, but not higher than the 
rate for subsection (o).  The Board furthermore notes that, 
affording the veteran the benefit of the doubt, and assuming 
that his bilateral amputation of the arms above the elbows 
alone warranted monthly compensation under subsection (n) for 
anatomical loss of two extremities so near the shoulder as to 
prevent use of a prosthetic appliance, an additional single 
permanent disability independently ratable at 100 percent 
would afford entitlement to the compensation authorized under 
subsection (o).  Thus, the veteran in that case would be 
receiving the maximum rate authorized under subsection (p), 
and would therefore be entitled to consideration for 
additional compensation under subsection (r) for aid and 
attendance.

However, the record does not reflect any single permanent 
disability independently ratable at 100 percent that was 
separate and distinct and involved different anatomical 
segments or bodily systems from the veteran's bilateral 
amputation of the arms.  Thus, under the regulations prior to 
September 26, 1979, the veteran would not be entitled to 
compensation under subsection (r), even when taking into 
consideration any increase in statutory rate under 38 U.S.C. 
§ 314 for additional disability or disabilities under 
38 U.S.C. § 314(p), and 38 C.F.R. §§ 3.350(f)(3), 
3.350(f)(4).

Thus, as the veteran is not legally entitled to special 
monthly compensation under 38 U.S.C. § 314(r) according to 
the law and regulations in effect prior to September 29, 
1979, there is no legal basis for an effective date prior to 
September 26, 1979 for the grant of entitlement to special 
monthly compensation under 38 U.S.C. § 314(r).  A claim must 
be denied where there is lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, in 
the instant case, an effective date prior to September 26, 
1979 for the grant of entitlement to special monthly 
compensation under 38 U.S.C. § 1114(r) (formerly 38 U.S.C. 
§ 314(r)) must be denied.

In reaching this decision, the Board notes that it is 
cognizant of the tremendous sacrifice made by the veteran in 
the service of this country and fully understands and 
appreciates the arguments that he has advanced in support of 
his claim for these benefits throughout the years.  A 
thorough study of all applicable law and regulations has been 
undertaken in an effort to reach a decision which would 
benefit him.  Nonetheless, the Board is bound by the law and 
regulations which govern the dispersal of VA benefits.  Under 
the circumstances herein presented, the Board is left with no 
alternative but to deny the veteran's claim.




	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, a claim of 
entitlement to an effective date for the grant of entitlement 
to special monthly compensation under 38 U.S.C. § 1114(r) is 
reopened; to this extent only, the veteran's appeal is 
granted.

Entitlement to an effective date prior to September 26, 1979 
for the grant of entitlement to special monthly compensation 
under 38 U.S.C. § 1114(r) (formerly 38 U.S.C. § 314(r)) is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


